Citation Nr: 9908413	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  91-41 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hallux valgus prior to February 12, 1992.

2.  Entitlement to an evaluation in excess of 10 percent for 
left and right hallux valgus with arthritis (total 20 
percent) on and subsequent to February 12, 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel



INTRODUCTION

The appellant had active service from July 1976 to February 
1983.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a February 1991 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas which denied an 
increased evaluation for hallux valgus.  This case was last 
remanded by the Board in May 1997.

The appellant was granted service connection for bilateral 
hallux valgus effective August 8, 1989, and he was assigned a 
10 percent evaluation for that disability.  Subsequent to the 
February 1994 Board remand that instructed the RO to consider 
the issue of foot arthritis bilaterally, the appellant was 
assigned a disability evaluation of 20 percent for bilateral 
hallux valgus with arthritis effective as of the date of the 
VA examination noting the existence of bilateral foot 
arthritis on February 12, 1992.  The November 1995 Board 
remand therefore modified the issue on appeal to reflect the 
two-tier nature of the increased rating claim; this 
effectively allows the Board to consider entire time period 
in question, from the original grant of service connection to 
the present.  See Fenderson v. West, No. 96-947 (U. S. Vet. 
App. Jan. 20, 1999).  

The issue of entitlement to a temporary total disability 
rating under 38 C.F.R. § 4.29 because of hospital treatment 
in excess of 21 days for a service-connected disability was 
denied by rating action issued by the RO in November 1998.  
Because the appellant has apparently neither initiated nor 
completed the procedural steps necessary for an appeal of 
this issue, the Board does not have jurisdiction of the issue 
and has not addressed it in the decision below.  The instant 
appeal concerns only the schedular ratings assigned for the 
various periods.  There have been periods during which 
temporary total ratings have been assigned.  Those periods 
are not subject to review within the purview of this 
decision.



FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal as to instant issue has 
been obtained by the RO.

2.  The appellant's bilateral hallux valgus disability was 
manifested, prior to February 12, 1992, by moderate hallux 
valgus of the right foot and the left foot, with bilateral 
foot pain and tenderness on use.  Overall, the foot pathology 
more nearly approximated severe hallux valgus for the time 
prior to February 12, 1992.

3.  The appellant underwent a cheilectomy of the left first 
toe in September 1993, followed by a cheilectomy of the right 
first toe in December 1993.

4.  Since February 12, 1992, the appellant's bilateral hallux 
valgus disability has been manifested by complaints of 
bilateral foot pain and tenderness on use, x-ray evidence of 
arthritic changes in the first metatarsophalangeal joints 
with hallux valgus deformity of each foot, residual bunion 
deformity of the right foot with corresponding 
friction/irritation and hyperkerotic buildup on the adjacent 
sides of the first and second toes, tenderness of the lesser 
metatarsal shafts and decreased range of motion of the first 
metatarsophalangeal joints.  This most nearly approximates 
severe hallux valgus of each foot since February 12, 1992.

5.  There is neither an unusual nor an exceptional disability 
picture warranting the assignment of an increased evaluation 
on an extraschedular basis for the bilateral hallux valgus 
disability, either before or after February 12, 1992.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, but not more, 
for each foot for hallux valgus were met prior to February 
12, 1992, as well as subsequent to that date.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a and Diagnostic 
Codes 5003, 5277, 5278, 5279, 5280, 5283, 5284 (1998); 
Esteban v. Brown, 6 Vet. App. 259 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant's claims are well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented claims which are plausible.  Furthermore, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) has held that a mere allegation 
that a service-connected disability has increased in 
disability is sufficient to render the claim well-grounded.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed and concludes that the record is complete and that 
there is no further duty to assist the appellant in 
developing his claim under 38 U.S.C.A. § 5107(a). 

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, 
both in the examination and in the evaluation of disability, 
that each disability be reviewed in relation to its history.  
See 38 C.F.R. § 4.1.  However, the current level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  When a disability is encountered 
that is not listed in the rating schedule it is permissible 
to rate under a closely related disease or injury in which 
the functions affected, the anatomical location and the 
symptomatology are closely analogous to the condition 
actually suffered from.  38 C.F.R. § 4.20.

The Board notes that disability of the musculoskeletal system 
is primarily the inability, due to damage in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the veteran undertaking the motion; weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
Factors to be considered in evaluating the residual 
disability include less movement than normal, more movement 
than normal, weakened movement, excess fatigability, pain on 
movement, swelling, deformity or atrophy of disuse, or 
incoordination.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that 38 C.F.R. §§ 4.40, 4.45 were not subsumed 
into the diagnostic codes under which a veteran's 
disabilities are rated, and that the Board has to consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40 separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca at 
206.  The Court, in Johnston v. Brown, 10 Vet. App. 80, 85 
(1997), determined that if a claimant is already receiving 
the maximum disability rating available, it is not necessary 
to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable. 

The appellant's foot disability has been diagnosed as hallux 
valgus.  Diagnostic Code 5280 provides a 10 percent 
disability evaluation for unilateral hallux valgus operated 
with resection of the metatarsal head.  A 10 percent 
disability evaluation is also provided for severe unilateral 
hallux valgus, if equivalent to the amputation of a great 
toe.  A 10 percent disability evaluation is the maximum 
schedular evaluation available under Diagnostic Code 5280.  
Amputation of the great toe is evaluated under Diagnostic 
Code 5171, which provides that without metatarsal 
involvement, a 10 percent disability rating is assigned.  
With removal of the metatarsal head, a 30 percent disability 
rating is assigned.  The Board notes that there are other 
Diagnostic Codes relating to the feet; some codes, as 
discussed below where pertinent, assign ratings for 
unilateral and bilateral involvement, instead of assigning 
the rating for a separate disorder of each foot.  Other 
ratings are assigned on the basis of the pathology of each 
foot. 

With regard to rating of disabilities involving substantiated 
presence of degenerative or traumatic arthritis, Diagnostic 
Codes 5010-5003 provide that arthritis will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Codes 5276 et seq.), and that limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When the rating based on limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating for each major joint or group of minor joints 
affected by limitation of motion should be assigned; the 10 
percent rating is not to be combined with, nor added to, 
Diagnostic Code 5003.  In the absence of limitation of 
motion, a 20 percent rating will be assigned if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations; a 10 percent rating will be assigned if there 
is X-ray evidence of involvement of 2 or more major joints or 
2 or more minor joint groups. 

The Board must further determine whether there is any other 
basis upon which an increased evaluation may be assignable.  
In this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).

If a service-connected disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization so as to render impractical the 
application of the regular schedular standards, an 
extraschedular evaluation commensurate with the average 
earning capacity impairment will be assigned.  38 C.F.R. 
§ 3.321(b)(1). 



I.  Medical evidence.

The appellant's December 1982 separation examination 
indicated the presence of bilateral symptomatic hallux valgus 
with exostosis.  The appellant underwent a VA medical 
examination of November 1989; he was diagnosed with mild pes 
planus; bilateral moderate hallux valgus; and possible 
neuroma, bilaterally.  The RO subsequently granted service 
connection for bilateral hallux valgus in a rating decision 
issued in January 1990; this disability was evaluated as 10 
percent disabling, effective August 8, 1989, the date the 
appellant's application for benefits was received at the RO.  

Outpatient treatment records, dated from October 8, 1990 to 
January 15, 1991, revealed that the appellant had been 
treated for bilateral painful pes planus; that bunions had 
been observed; and that the appellant complained of foot 
pain, especially after walking.  Based on the outpatient 
records, the RO confirmed a 10 percent evaluation for 
bilateral hallux valgus; however, Diagnostic Code 5276 for 
pes planus was utilized in the rating.  The appellant 
underwent another VA medical examination in February 1992, 
and he complained of constant foot pain that limited the 
wearing of shoes and his ability to stand for more than 20 to 
30 minutes.  The appellant was diagnosed with bilateral 
hallux valgus with first metatarsophalangeal (MTP) joint 
limitation and tenderness consistent with early degenerative 
joint disease; he was also diagnosed with a flat foot type 
with plantar fasciitis.

The medical evidence of record indicates that the appellant 
underwent surgical resection of the metatarsal head of the 
first MTP joint of both feet in 1993.  During the course of 
these two operations, degenerative changes were observed in 
the first MTP head of each foot.  As indicated, the rating 
schedule provides for a 10 percent evaluation for unilateral 
hallux valgus operated with resection of the metatarsal head.  
In this case, that criteria is met bilaterally, as explained 
below, and accordingly, separate and independent 10 percent 
evaluations are warranted under Diagnostic Code 5280 for 
hallux valgus of the right and left foot.  The Board also 
notes that when a partial disability results from disease or 
injury of both arms, or of both legs, or of paired skeletal 
muscles, the ratings for the disabilities of the right and 
left sides will be combined as usual, and 10 percent of this 
value will be added (i.e., not combined) before proceeding 
with further combinations, or converting to degree of 
disability.  38 C.F.R. § 4.26. 

The appellant underwent another VA medical examination in 
July 1996.  Relevant history was noted, as were the 
appellant's complaints of inability to wear closed shoes and 
presence of progressive calluses on both feet.  Physical 
examination revealed that the appellant did not have any 
apparent limp.  Two well-closed scars compatible with the 
appellant's history of bilateral bunionectomies were 
observed.  Plantar flexion of the right first MTP joint was 
40 degrees, dorsiflexion was to 32 degrees; plantar flexion 
of the left first MTP joint was 32 degrees, dorsiflexion was 
to 20 degrees.  Radiographic examination revealed a bilateral 
hallux valgus deformity that was more prominent on the right.  
Subchondral sclerosis in the talo-calcaneal joint compatible 
with degenerative joint disease was also observed.  The 
examiner stated that the x-rays demonstrated a hallux valgus 
deformity on the left of 27 degrees and on the right of 37 
degrees.  He also stated that arthritis of both first MTP 
joints was observed.

VA medical records dated in 1996 reveal that the appellant 
continued to receive treatment in the Podiatry clinic on an 
outpatient basis.  He was noted to complain of pain and 
swelling in his feet.  Pes planus and hallux valgus were 
diagnosed.  The appellant was subsequently treated at a VA 
Hospital from April 25, 1997 to May 28, 1997; he was admitted 
for detoxification from alcohol and crack cocaine dependence.  
He was noted to have service-connected arthritis of the feet 
and the treatment goal was to control his symptoms; outcome 
was noted to be fair with the use of Naprosyn.  He was also 
referred to the Podiatry clinic for the hallux valgus of the 
left foot and received an NPC interdigital device to reduce 
pressure on his toes.  

The appellant was also seen in the VA Podiatry clinic in 
August 1997.  He complained of bilateral foot pain.  He 
indicated that he began experiencing pain in the second digit 
of his right foot two years after the 1993 bunionectomy.  He 
was still taking Naprosyn, but without relief.  Physical 
examination revealed maceration around the second and fourth 
interspace bilaterally; onychomycosis; and hallux valgus 
bilaterally.  Feldene was prescribed, as were custom 
orthotics.  

The appellant underwent a VA medical examination in January 
1998.  The appellant complained of bilateral first MTP joint 
pain progressive with ambulatory activity and present with 
weather changes; he also complained of foot cramps and 
anterior ankle joint pain.  The appellant also indicated that 
he wears orthotics without substantial relief.  The examiner 
stated that he thoroughly reviewed the appellant's record.  
Physical examination revealed tenderness to palpation about 
both first MTP joints.  Range of motion evaluation 
demonstrated symmetrical plantar flexion of about 10 degrees 
and dorsiflexion of the first MTP joint of 60 degrees on the 
left and 30 degrees on the right.  Residual bunion deformity 
with hallux valgus of the right foot with corresponding 
friction/irritation and hyperkerotic buildup was noted on the 
adjacent sides of the first and second toes.  Tenderness of 
the lesser metatarsal shafts was observed, most significantly 
in the second MT shaft of the left foot and the fourth MT 
shaft of the right foot.  Radiographic examination 
demonstrated hallux valgus with degenerative joint changes 
involving the first MTP joints, bilaterally.  The examiner 
diagnosed degenerative joint disease for both first MTP 
joints (the right more than the left); residual hallux valgus 
with the right foot having secondary buildup on the first and 
second toes; ongoing stress reaction; and incidental pes 
planus.

The examiner who conducted the January 1998 podiatry 
examination reviewed that examination and rendered additional 
opinions.  He stated that the degenerative joint disease of 
both first MTP joints should be considered to be subsequent 
and progressive following 1993.  The secondary buildup on the 
first and second toes of the right foot was also found to be 
subsequent to 1993.  The examiner stated that the hallux 
valgus and the degenerative joint disease in the first MTP 
joints should be considered to have aggravated or directly 
correlated with the stress reaction in the lower metatarsals, 
along with the associated pain and antalgia.  However, the 
examiner opined that the hallux valgus had not accelerated 
the pes planus and stated that he considered these two 
phenomena to be independent of each other.

Pursuant to the Board remand of May 1997, the appellant's VA 
Vocational Rehabilitation folder was obtained and associated 
with the claims file; the appellant had been a full-time 
student pursuing a bachelor's degree in social work.  Review 
of the Vocational Rehabilitation folder reveals that the 
appellant indicated in May 1992 that his feet were still 
causing pain and that he was getting steroid shots for 
inflammation.  A report dated in November 1992 stated that 
the appellant had reported no significant exacerbation of his 
foot disability and that it was not interfering with his 
academic progress; he repeated this in July 1993.  In April 
1994, it was noted that the appellant reported no significant 
change in his service-connected disability and stated that it 
had not affected his academic progress.  The appellant made 
the same report in October 1994.  In the spring of 1995, the 
appellant reported that he was continuing to experience 
problems with he right foot and that he was scheduled for 
treatment the next month.  The appellant graduated from 
college in December 1995 and began working as a children's 
social worker at the Star of Hope Mission in March 1996.

II.  Evaluation Prior to February 1992.

The appellant has argued that his symptomatology reflected a 
greater degree of impairment than that reflected by the 10 
percent evaluation.  His representative maintains that pain 
is a major part of the appellant's bilateral foot disability 
and that the VA has a duty to take his functional loss into 
consideration.

As previously noted, the appellant's service-connected 
bilateral hallux valgus deformity was assigned a 10 percent 
rating up to February 1992.  Under Diagnostic Code 5280, a 
maximum 10 percent evaluation is warranted for hallux valgus 
of each foot when such condition is severe and equivalent to 
amputation of the great toe, or which has required an 
operation with surgical removal of the metatarsal head.  The 
hallux valgus was clinically evaluated as moderate in the 
November 1989 VA medical examination; he did not undergo foot 
surgery until September 1993.  The evidence of record does 
not indicate that the appellant's foot symptoms were severe- 
he walked without a limp and the ranges of motion of all foot 
joint were within normal limits.  However, the motion of the 
foot joints were accompanied by pain, the bunions were 
moderately tender and toe walking revealed tenderness.  
Therefore, in this case, the fact that there was tenderness 
on palpation and some clinically demonstrated limitation of 
function in each foot due to pain and tenderness on use 
before February 1992, the Board finds that the symptoms in 
each foot more nearly approximated severe hallux valgus, thus 
warranting a 10 percent rating for the right foot and a 10 
percent rating for the left foot prior to February 12, 1992.  
See 38 C.F.R. Part 4, §§ 4.45 and 4.59.

With this assignment of a separate 10 percent evaluation for 
each foot, the appellant will be receiving the maximum 
schedular evaluation available for hallux valgus and 
application of 38 C.F.R. §§ 4.40 and 4.45, and 4.59.  As 
mandated by DeLuca, supra, at 206, this does not provide a 
basis upon which an evaluation greater than 10 percent may be 
assigned under Diagnostic Code 5280.  

In addition, the other clinical findings, however, do not 
support a disability rating in excess of 10 percent for 
either foot, including the findings referring to debility due 
to pain.  The Board notes that some of the appellant's foot 
pain and associated loss of function is being compensated for 
by the assignment of a 10 percent evaluation for the 
appellant's stress reaction in the lower metatarsals; this 
evaluation has been in effect since August 1989.  The 10 
percent rating for each foot which is being granted as a 
result of this decision adequately compensates the appellant 
for the degree of disability which is objectively shown, 
including that due to tenderness and pain on use.  Taking 
into consideration the provisions of 38 C.F.R. §§ 4.7, 4.10 
and 4.40, and giving the appellant the benefit of the doubt, 
the Board finds that the appellant's symptomatology more 
closely approximates severe hallux valgus in each foot.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5280.  Hence, the evidence 
supports no more than a schedular rating of 10 percent for 
the bilateral hallux valgus pathology.

III.  After February 12, 1992.

In February 1992, the appellant was assigned a 20 percent 
evaluation for his bilateral hallux valgus with degenerative 
changes.  The Board finds that this 20 percent evaluation 
reflects an assignment of 10 percent for each foot under 
Diagnostic Code 5280 for a total of 20 percent.

As previously noted, the evidence in this case reflects that 
in addition to a diagnosis of hallux valgus, a diagnosis of 
stress reaction in the lower metatarsals with associated pain 
due to the hallux valgus was made during the January 1998 VA 
examination.  The rating schedule reflects that separate 
diagnostic codes are assignable for hallux valgus and for 
metatarsalgia.  After reviewing the evidence, the RO assigned 
a separate 10 percent evaluation for the appellant's 
metatarsal antalgia secondary to the hallux valgus under 
Diagnostic Code 5279.  Thus, the two diagnosed service-
connected disabilities affecting the feet, hallux valgus and 
metatarsalgia, represent two different disabilities which 
have been independently evaluated by the RO since the 
symptomatology is distinct and does not overlap, in 
accordance with 38 C.F.R. § 4.25 and the holding in Esteban.

In this regard, the Board notes that the appellant has not 
been diagnosed with a weak foot, or a claw foot, or 
hammertoes, or malunion of the tarsal or metatarsal bones.  
No has he suffered from an injury of either foot.  Therefore, 
Diagnostic Codes 5277, 5278, 5282, 5283, 5284 are not for 
application.  Furthermore, a podiatrist has opined that the 
diagnosed pes planus is a condition that is separate from the 
hallux valgus and the pes planus has been denied service 
connection in a rating decision that was not appealed by the 
appellant.

Although the presence of degenerative joint disease of the 
bilateral first metatarsal bones is shown by the X-ray 
studies discussed above, an increased rating for such 
degenerative changes is not warranted under diagnostic Code 
5003, as a separate disability rating may be assigned under 
this code if degenerative changes affect 2 or more major 
joints or 2 or more minor joint groups and evaluation of his 
hallux valgus deformity is not predicated upon the impairment 
of the range of motion.  In this case, the pertinent service-
connected disability is manifested by degenerative joint 
disease of 1 major joint (the first metatarsals) on each 
foot, see 38 C.F.R. § 4.45, and a separate disability rating 
for degenerative joint disease of either first metatarsal is 
therefore inappropriate. 

Based on a careful review of all of the pertinent evidence in 
this case, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent 
total for the appellant's service-connected hallux valgus.  
In this regard, the Board initially notes that the most 
recent medical examination evidence of record, in January 
1998, reflects that the appellant currently suffers from 
residual hallux valgus with the right foot demonstrating 
secondary buildup subsequent to the 1993 foot surgeries.  In 
this case, inasmuch as the appellant has been granted the 
maximum disability evaluation for hallux valgus attainable 
for both feet under Diagnostic Code 5280, additional 
compensation under 38 C.F.R. §§ 4.40 and 4.45 is not 
warranted.  Furthermore, Diagnostic Code 5280 does not 
evaluate the appellant's foot disability with respect to loss 
of range of motion; therefore, §§ 4.40 and 4.45, with respect 
to pain on motion, are not applicable.  See Johnson, supra at 
11. 

IV.  Final Considerations for Increased Rating Claims.

With respect to the above two increased rating claims, the 
benefit of the doubt doctrine does not apply, as there is not 
a relative equipoise of evidence both for and against higher 
ratings.  Instead, the provisions of 38 C.F.R. § 4.7 apply, 
and mandate the assignment of the ratings indicated, as the 
degree of disability more nearly approximates the ratings 
assigned than any higher ratings.

Finally, the Board, as did the RO, finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards." 38 C.F.R. § 
3.321(b)(1).  In this regard, the Board finds that the record 
does not reveal that the appellant's hallux valgus has 
resulted in marked interference with his employment (beyond 
that contemplated in the Diagnostic Codes) or necessitated 
frequent periods of hospitalization.  Towards that end, the 
Board does note that the appellant has indicated that he did 
not believe that he is employable as a result of his 
disability; however, the most significant barrier to his 
employment is his substance abuse- as reflected by the 
appellant's completion of his college degree in December 
1995, pursuant to VA Vocational Rehabilitation and his 
obtaining of a job shortly thereafter .  Any significant 
interference with employment that the hallux valgus presented 
was not marked as evidenced by review of the appellant's 
Vocational Rehabilitation file which indicates on several 
occasions between 1992 and 1995 that the hallux valgus was 
not significantly interfering with his academic progress.  
Furthermore, the appellant has not been hospitalized for 
either disability other than the September and December 1993 
bunionectomies, nor has he required any extensive outpatient 
treatment.  Therefore, the Board finds that the bilateral 
hallux valgus has not presented such exceptional or unusual 
disability picture with related factors such as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to a separate 10 percent disability evaluation 
for hallux valgus of the each foot, not to exceed a total of 
20 percent for both feet, is granted for the period prior to 
February 12, 1992, subject to the law and regulations 
governing the award of monetary awards.

Entitlement to an evaluation in excess of 20 percent total 
for the period on or after February 12, 1992 for bilateral 
hallux valgus, with degenerative joint disease is denied. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

- 14 -


- 4 -


